                 Case 1:20-cv-05404-GBD Document 14 Filed 12/22/20 Page 1 of 2


                                                                                       REID COLLINS & TSAI LLP
                                                                                          330 West 58th Street
                                                                                           New York, NY 10019
                                                                                           Main: 212.344.5200
                                                                                            Fax: 212.344.5299
                                                                                          www.reidcollins.com

                                                                                    William T. Reid, IV Partner
                                                                                          Direct: 512.647.6105
                                                                                         wreid@reidcollins.com




                                          December 22, 2020

FILED ON DOCKET

Hon. George B. Daniels
United States District Court
   for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, New York 10007

           Re:       Holliday v. K Road Power Management, LLC, et al.
                     Case No. 1:20-cv-05404-GBD

Dear Judge Daniels:

       I represent Plaintiff-Appellant and write in response to Defendants’ December 18,
2020 letter regarding In re Fairfield Sentry Ltd.1

       Fairfield has no bearing on the issues presented in this appeal. The Fairfield court
held that the debtors, various Fairfield funds (the “Funds”), were “financial institutions”
with respect to redemption payments made by them to their investors because their
custodian, Citco Bank, made the redemptions payments on their behalf.2 Significantly,
unlike here, the parties in Fairfield did not dispute that the relevant transfers were made
in connection with securities contracts or that Citco Bank acted as the Funds’ agent in
connection with those contracts.3



1   Adv. Pro. No. 10-03496, 2020 WL 7345988 (Bankr. S.D.N.Y. Dec. 14, 2020).
2   Id. at *7.
3
 Indeed, Citco Bank served as the Funds’ custodian and worked with other Citco entities that
performed multiple services for the Funds in connection with the relevant securities contracts.
Id.


                          AUSTIN | DALLAS | NEW YORK | WASHINGTON, D.C.
            Case 1:20-cv-05404-GBD Document 14 Filed 12/22/20 Page 2 of 2

Hon. George B. Daniels
December 22, 2020
Page 2


        Fairfield stands only for the uncontroversial proposition that when a bank
effectuates a transfer for its customer and does so as the customer’s agent or custodian in
connection with a securities contract, then the customer is deemed a financial institution
under Bankruptcy Code. Thus, although Fairfield demonstrates that EBG was a financial
institution with respect to the EBG Settlement Payments, the Trust has never disputed
this fact.4

       Rather, in this appeal, the primary issues are whether (1) the BosGen Dividend
was a transfer in connection with EBG’s securities contract (i.e., the Tender Offer); and (2)
the banks through which the BosGen Dividend passed (US Bank and Bank of America)
were acting as an agent for either BosGen or EBG in connection with the Tender Offer.
Because the BosGen Dividend was not made in connection with the Tender Offer, Fairfield
has no bearing on this case. Moreover, unlike in Fairfield, neither of the banks involved
with the BosGen Dividend was acting as an agent for either BosGen or EBG in connection
with the Tender Offer. As such, neither BosGen nor EBG were financial institutions when
BosGen paid $708 million to EBG.

                                          Respectfully submitted,

                                          REID COLLINS & TSAI LLP

                                          /s/ William T. Reid, IV
                                          William T. Reid, IV
                                          330 West 58th Street, Suite 403
                                          New York, New York 10019
                                          Tel: 212-344-5200
                                          wreid@reidcollins.com

                                          Joshua J. Bruckerhoff (Pro Hac Vice)
                                          Gregory S. Schwegmann
                                          1301 S. Capital of Texas Hwy
                                          Building C, Suite 300
                                          Austin, Texas 78746
                                          Tel: 512-647-6200
                                          jbruckerhoff@reidcollins.com
                                          gschwegmann@reidcollins.com

                                          Attorneys for Plaintiff-Appellant


4   Appellate Brief at 19 n. 37.
